OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated December 27, 1989, the respondent was suspended from the practice of law until the further order of this Court based upon his failure to cooperate with the Grievance Committee in its investigation of complaints of professional misconduct. By decision and order *291of this Court dated June 4, 1992, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent.
A notice of petition and petition containing seven charges of professional misconduct were served upon the respondent by mail on July 2, 1992. No answer was forthcoming. The petitioner now moves to hold the respondent in default in answering. The motion was served upon the respondent on August 6, 1992, by both regular and certified mail.
The charges involve the respondent’s failure to cooperate with the Grievance Committee in its investigation of charges of his professional misconduct, neglect of a criminal appeal assigned to him, conviction on September 28, 1989, upon his plea of guilty in the District Court, Nassau County, First District, of petit larceny and attempted petit larceny, and failure to file a record of his conviction within 30 days, as required by Judiciary Law § 90 (4) (c).
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Inasmuch as the respondent has chosen not to appear or answer, the charges must be deemed established. The petitioner’s motion to hold the respondent in default and impose discipline is, therefore, granted. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Inasmuch as authorities have been unsuccessful in locating the respondent and there are presently outstanding warrants for his arrest, the Grievance Committee is authorized to serve this opinion and order upon the respondent by regular and certified mail, return receipt requested, at his last known address, and by publication in the New York Law Journal.
Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent, Paul M. Gusano, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, sus*292pended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, the respondent, Paul M. Gusano, is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that the petitioner is authorized to serve this opinion and order upon the respondent by regular and certified mail, return receipt requested, at the respondent’s last known address, and by publication in the New York Law Journal.